Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s)  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 46 is objected to because of the following informalities:  Line 7 contains a typographical error “control control”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 1-4, 6-13, 15, 17-21, 23-30, 32, 34-40 and 42-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi (R1-1907025) in view of Nguyen et al. (US 20180206208 A1).
Mitsubishi teaches synchronization procedures using priority information associated with the source, wherein the UEs associated with the vehicles in Figures 1-3 on pages 4-5 inherently includes processing circuitry executing programing in order to perform the described functions in the publication.                Mitsubishi does not teach transmitting synchronization capability information from the UE to the sources of the synchronizations.  Nguyen teaches to transmit synchronization capability information from the UE to the sources of the synchronizations (Figures 4-5 and paragraph 0050).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to transmit capability information such as synchronization capability information for the various sources of synchronization in Mitsubishi as explicitly taught by Nguyen.
With respect to the claims, references to the prior art appear in parenthesis.
Claims 
1. A method for wireless communications at a user equipment (UE)  B (Mitsubishi R1-1907025), comprising: 
transmitting, to a first synchronization source and a second synchronization source, an indication of a UE capability for the UE to support one or more synchronization signals of a first kind and one or more synchronization signals of a second kind (Nguyen teaches transmitting the synchronization capability of the UE to the source (Figures 4-5 and paragraph 0050), wherein it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the UE synchronization capability to the various sources in Mitsubishi in order for the sources to provide the synchronization signals toward the UE) ;
receiving, from the first synchronization source, one or more synchronization signals of the first kind (Middle of page 1, “For the SL synchronization procedure, each type of synchronization reference has a respective sync priority”); 
receiving, from the second synchronization source, one or more synchronization signals of the second kind (Middle of page 1, “For the SL synchronization procedure, each type of synchronization reference has a respective sync priority”); 
determining a first priority for the first synchronization source based at least in part on the one or more synchronization signals of the first kind and a second priority for the second synchronization source based at least in part on the one or more synchronization signals of the second kind (Table on pages 1-2 listing priorities P0-P3/P0-P6); 
selecting the first synchronization source or the second synchronization source as a synchronization source for the UE based at least in part on the determined first priority and the determined second priority (Middle of page 1, “For the SL synchronization procedure, among the available references, a UE selects the synchronization reference with the highest priority as the reference to derive its transmission timing”); and 
communicating with one or more UEs based at least in part on synchronizing with the selected synchronization source (Middle of page 1, UE selects the synchronization reference to derive its transmission timing).

2. The method of claim 1, wherein selecting the synchronization sources for the UE comprises: 
determining, for the first synchronization source, a first value of a power parameter (Section 2. Discussion on page 2, “[t]he UEs search for available synchronization sources, measure their respective S-RSRP, and choose their SyncRef according to the synchronization procedure”); 
determining, for the second synchronization source, a second value of the power parameter (Section 2. Discussion on page 2, “[t]he UEs search for available synchronization sources, measure their respective S-RSRP, and choose their SyncRef according to the synchronization procedure”); and 
selecting the first synchronization source or the second synchronization source as a synchronization source for the UE based at least in part on the determined first priority, the determined second priority, the determined first value, and the determined second value (Section 2. Discussion on page 2, “[f]or a synchronization reference to be considered as valid by a UE, the UE must be able of determining the SLSS ID and of decoding the MIB-SL information, and the associated S-RSRP measurement should be above a certain threshold. After having identified and ranked the available valid synchronization references, the UE synchronizes to the synchronization reference with the strongest S-RSRP from the highest priority group”).

3. The method of claim 2, wherein the power parameter comprises a reference signal received power, a reference signal received quality, a signal-to-noise ratio, a  signal-to-interference-plus-noise ratio, or a combination thereof (Section 2. Discussion on page 2 where RSRP is reference signal received power).

4. The method of claim 1, further comprising: 
receiving, from the first synchronization source, synchronization information associated with the one or more synchronization signals of the first kind (Section 2. Discussion on page 2, where SLSS ID is sidelink synchronization signal identification); and 
determining whether the first synchronization source is connected to a global navigation satellite system based at least in part on the received synchronization information, wherein the first priority for the first synchronization source is determined based at least in part on whether the first synchronization source is connected to the global navigation satellite system (Table on pages 1-2 listing priorities P0-P3, where P0/P1/P2 are priorities associated with GNSS).

6. The method of claim 4, wherein the first priority is a first level if the first synchronization source is connected to the global navigation satellite system and a second level that is lower than the first level if the first synchronization source is not connected to the global navigation satellite system (Table on pages 1-2 listing priorities P0-P3, where the P0-P2 corresponds to levels connected to the GNSS and P3 corresponds to level not connected to the GNSS).

7. The method of claim 1, further comprising: 
receiving, from the second synchronization source, a synchronization state indication associated with the one or more synchronization signals of the second kind (Table on pages 1-2 listing priorities P0-P3, where each Px provides a synchronization state indication of connection to GNSS); and 
determining whether the second synchronization source is connected to a global navigation satellite system based at least in part on the received synchronization state indication, wherein the second priority for the second synchronization source is based at least in part on whether the second synchronization source is connected to the global navigation satellite system (Table on pages 1-2 listing priorities P0-P3, where P0/P1/P2 are priorities associated with GNSS and P3 is not connected with GNSS).

8. The method of claim 7, wherein the second priority is a first level if the second synchronization source is connected to the global navigation satellite system and a second level that is lower than the first level if the second synchronization source is not  connected to the global navigation satellite system (Table on pages 1-2 listing priorities P0-P3, where the P0-P2 corresponds to levels connected to the GNSS and P3 corresponds to level not connected to the GNSS).

9. The method of claim 1, wherein selecting the first synchronization source or the second synchronization source further comprises: 
identifying that the determined first priority is a same priority as the determined second priority; and 
selecting the first synchronization source or the second synchronization source based at least in part on a tie-breaking rule (Page 3, tie-breaking rules in “Proposal 3: When there are two or more sync references of the same priority available during re-synchronization process:...”) .

10. The method of claim 1, wherein the determined second priority is higher than the determined first priority, the method further comprising: 
determining a value of a power parameter for the second synchronization source (Section 2. Discussion on page 2 where RSRP is reference signal received power); and 
comparing the determined value of the power parameter to a threshold value (Section 2. Discussion on page 2, “[f]or a synchronization reference to be considered as valid by a UE, the UE must be able of determining the SLSS ID and of decoding the MIB-SL information, and the associated S-RSRP measurement should be above a certain threshold”).

11. The method of claim 10, wherein selecting the first synchronization source or the second synchronization source comprises: 
selecting the second synchronization source based at least in part on the determined second priority being higher than the determined first priority, and the determined value of the power parameter satisfying the threshold value (Section 2. Discussion on page 2, “[f]or a synchronization reference to be considered as valid by a UE, the UE must be able of determining the SLSS ID and of decoding the MIB-SL information, and the associated S-RSRP measurement should be above a certain threshold. After having identified and ranked the available valid synchronization references, the UE synchronizes to the synchronization reference with the strongest S-RSRP from the highest priority group”).

12. The method of claim 10, wherein selecting the first synchronization source or the second synchronization source comprises: 
selecting the first synchronization source based at least in part on the second priority being higher than the first priority, and the determined value of the power parameter failing to satisfy the threshold value (Section 2. Discussion on page 2, “[f]or a synchronization reference to be considered as valid by a UE, the UE must be able of determining the SLSS ID and of decoding the MIB-SL information, and the associated S-RSRP measurement should be above a certain threshold. After having identified and ranked the available valid synchronization references, the UE synchronizes to the synchronization reference with the strongest S-RSRP from the highest priority group”).

13. The method of claim 10, further comprising:
receiving an indication of the threshold value (Section 2. Discussion on page 2, “[f]or a synchronization reference to be considered as valid by a UE, the UE must be able of determining the SLSS ID and of decoding the MIB-SL information, and the associated S-RSRP measurement should be above a certain threshold,” where the UE inherently received the threshold value in order to have a value to compare S-RSRP measurements).

15. The method of claim 1, wherein: 
the one or more synchronization signals of the first kind comprise a sidelink synchronization signal or a demodulation reference signal; and 
the one or more synchronization signals of the second kind comprise a different one of the sidelink synchronization signal or the demodulation reference signal (Top of page 2, “[t]his RS is not a standalone RS and not part of SLSS, “ where SLSS is sidelink synchronization signal; and “[w]hether this RS is DMRS or other RS”).

17. The method of claim 1, wherein: 
.the first synchronization source comprises a first UE; and 
the second synchronization source comprises a second UE (On page 4, Figure 2 shows synchronization sources to be vehicular UEs) .

18. An apparatus for wireless communications at a user equipment (UE), comprising: 
a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 
transmit, to a first synchronization source and a second synchronization source, an indication of a UE capability for the UE to support one or more synchronization signals of a first kind and one or more synchronization signals of a second kind (Nguyen teaches transmitting the synchronization capability of the UE to the source, wherein it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the UE synchronization capability to the various sources in Mitsubishi in order for the sources to provide the synchronization signals toward the UE) ;
receive, from the first synchronization source, one or more synchronization signals of the first kind (Middle of page 1, “For the SL synchronization procedure, each type of synchronization reference has a respective sync priority”); 
receive, from the second synchronization source, one or more synchronization signals of the second kind (Middle of page 1, “For the SL synchronization procedure, each type of synchronization reference has a respective sync priority”); 
determine a first priority for the first synchronization source based at least in part on the one or more synchronization signals of the first kind and a second priority for the second synchronization source based at least in part on the one or more synchronization signals of the second kind (Table on pages 1-2 listing priorities P0-P3/P0-P6); 
select the first synchronization source or the second synchronization source as a synchronization source for the UE based at least in part on the determined first priority and the determined second priority (Middle of page 1, “For the SL synchronization procedure, among the available references, a UE selects the synchronization reference with the highest priority as the reference to derive its transmission timing”); and 
communicate with one or more UEs based on synchronizing with the selected synchronization source (Middle of page 1, UE selects the synchronization reference to derive its transmission timing).

19. The apparatus of claim 18, wherein the instructions to select the synchronization sources for the UE are executable by the processor to cause the apparatus to: 
determine, for the first synchronization source, a first value of a power parameter (Section 2. Discussion on page 2, “[t]he UEs search for available synchronization sources, measure their respective S-RSRP, and choose their SyncRef according to the synchronization procedure”); 
determine, for the second synchronization source, a second value of the power parameter (Section 2. Discussion on page 2, “[t]he UEs search for available synchronization sources, measure their respective S-RSRP, and choose their SyncRef according to the synchronization procedure”); and 
select the first synchronization source or the second synchronization source as a synchronization source for the UE based at least in part on the determined first priority, the determined second priority, the determined first value, and the determined second value (Section 2. Discussion on page 2, “[f]or a synchronization reference to be considered as valid by a UE, the UE must be able of determining the SLSS ID and of decoding the MIB-SL information, and the associated S-RSRP measurement should be above a certain threshold. After having identified and ranked the available valid synchronization references, the UE synchronizes to the synchronization reference with the strongest S-RSRP from the highest priority group”).

20. The apparatus of claim 19, wherein the power parameter comprises a reference signal received power, a reference signal received quality, a signal-to-noise ratio, a signal-to-interference-plus-noise ratio, or a combination thereof (Section 2. Discussion on page 2 where RSRP is reference signal received power).

21. The apparatus of claim 18, wherein the instructions are further executable by the processor to cause the apparatus to: 
receive, from the first synchronization source, synchronization information associated with the one or more synchronization signals of the first kind (Section 2. Discussion on page 2, where SLSS ID is sidelink synchronization signal identification); and 
determine whether the first synchronization source is connected to a global navigation satellite system based at least in part on the received synchronization information, wherein the first priority for the first synchronization source is determined based at least in part on whether the first synchronization source is connected to the global navigation satellite system (Table on pages 1-2 listing priorities P0-P3, where P0/P1/P2 are priorities associated with GNSS).

23. The apparatus of claim 21, wherein the first priority is a first level if the first synchronization source is connected to the global navigation satellite system and a second level that is lower than the first level if the first synchronization source is not connected to the global navigation satellite system (Table on pages 1-2 listing priorities P0-P3, where the P0-P2 corresponds to levels connected to the GNSS and P3 corresponds to level not connected to the GNSS).

24. The apparatus of claim 18, wherein the instructions are further executable by the processor to cause the apparatus to: 
receive, from the second synchronization source, a synchronization state indication associated with the one or more synchronization signals of the second kind (Table on pages 1-2 listing priorities P0-P3, where each Px provides a synchronization state indication of connection to GNSS); and 
determine whether the second synchronization source is connected to a global navigation satellite system based at least in part on the received synchronization state indication, wherein the second priority for the second synchronization source is based at least in part on whether the second synchronization source is connected to the global navigation satellite system (Table on pages 1-2 listing priorities P0-P3, where P0/P1/P2 are priorities associated with GNSS and P3 is not connected with GNSS).

25. The apparatus of claim 24, wherein the second priority is a first level if the second synchronization source is connected to the global navigation satellite system and a second level that is lower than the first level if the second synchronization source is not connected to the global navigation satellite system (Table on pages 1-2 listing priorities P0-P3, where the P0-P2 corresponds to levels connected to the GNSS and P3 corresponds to level not connected to the GNSS).

26. The apparatus of claim 18, wherein the instructions to select the first synchronization source or the second synchronization source further are executable by the processor to cause the apparatus to: 
identify that the determined first priority is a same priority as the determined second priority; and 
select the first synchronization source or the second synchronization source based at least in part on a tie-breaking rule (Page 3, tie-breaking rules in “Proposal 3: When there are two or more sync references of the same priority available during re-synchronization process:...”)  .

27. The apparatus of claim 18, wherein the determined second priority is higher than the determined first priority, and the instructions are further executable by the processor to cause the apparatus to: 
determine a value of a power parameter for the second synchronization source (Section 2. Discussion on page 2 where RSRP is reference signal received power); and 
compare the determined value of the power parameter to a threshold value (Section 2. Discussion on page 2, “[f]or a synchronization reference to be considered as valid by a UE, the UE must be able of determining the SLSS ID and of decoding the MIB-SL information, and the associated S-RSRP measurement should be above a certain threshold”).

28. The apparatus of claim 27, wherein the instructions to select the first synchronization source or the second synchronization source are executable by the processor to cause the apparatus to: 
select the second synchronization source based at least in part on the determined second priority being higher than the determined first priority, and the determined value of the power parameter satisfying the threshold value (Section 2. Discussion on page 2, “[f]or a synchronization reference to be considered as valid by a UE, the UE must be able of determining the SLSS ID and of decoding the MIB-SL information, and the associated S-RSRP measurement should be above a certain threshold. After having identified and ranked the available valid synchronization references, the UE synchronizes to the synchronization reference with the strongest S-RSRP from the highest priority group”).

29. The apparatus of claim 27, wherein the instructions to select the first synchronization source or the second synchronization source are executable by the processor to cause the apparatus to: 
select the first synchronization source based at least in part on the second priority being higher than the first priority, and the determined value of the power parameter failing to satisfy the threshold value (Section 2. Discussion on page 2, “[f]or a synchronization reference to be considered as valid by a UE, the UE must be able of determining the SLSS ID and of decoding the MIB-SL information, and the associated S-RSRP measurement should be above a certain threshold. After having identified and ranked the available valid synchronization references, the UE synchronizes to the synchronization reference with the strongest S-RSRP from the highest priority group”).

30. The apparatus of claim 27, wherein the instructions are further executable by the processor to cause the apparatus to: 
receive an indication of the threshold value (Section 2. Discussion on page 2, “[f]or a synchronization reference to be considered as valid by a UE, the UE must be able of determining the SLSS ID and of decoding the MIB-SL information, and the associated S-RSRP measurement should be above a certain threshold,” where the UE inherently received the threshold value in order to have a value to compare S-RSRP measurements).

32. The apparatus of claim 18, wherein: 
the one or more synchronization signals of the first kind comprise a sidelink synchronization signal or a demodulation reference signal; and 
the one or more synchronization signals of the second kind comprise a different one of the sidelink synchronization signal or the demodulation reference signal (Top of page 2, “[t]his RS is not a standalone RS and not part of SLSS, “ where SLSS is sidelink synchronization signal; and “[w]hether this RS is DMRS or other RS”) .

34. The apparatus of claim 18, wherein: 
the first synchronization source comprises a first UE; and 
the second synchronization source comprises a second UE (On page 4, Figure 2 shows synchronization sources to be vehicular UEs).

35. An apparatus for wireless communications at a user equipment (UE) (On pages 4-5, Figures 1-3 shows vehicular UEs where it is inherent for the UEs to have processing circuitry executing programing to perform the functions described in the publication), comprising: 
means for transmitting, to a first synchronization source and a second synchronization source, an indication of a UE capability for the UE to support one or more synchronization signals of a first kind and one or more synchronization signals of a second kind (Nguyen teaches transmitting the synchronization capability of the UE to the source, wherein it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the UE synchronization capability to the various sources in Mitsubishi in order for the sources to provide the synchronization signals toward the UE) ;

means for receiving, from the first synchronization source, one or more synchronization signals of the first kind (Middle of page 1, “For the SL synchronization procedure, each type of synchronization reference has a respective sync priority”); 
means for receiving, from the second synchronization source, one or more synchronization signals of the second kind (Middle of page 1, “For the SL synchronization procedure, each type of synchronization reference has a respective sync priority”); 
means for determining a first priority for the first synchronization source based at least in part on the one or more synchronization signals of the first kind and a second priority for the second synchronization source based at least in part on the one or more synchronization signals of the second kind (Table on pages 1-2 listing priorities P0-P3/P0-P6); 
means for selecting the first synchronization source or the second synchronization source as a synchronization source for the UE based at least in part on the determined first priority and the determined second priority (Middle of page 1, “For the SL synchronization procedure, among the available references, a UE selects the synchronization reference with the highest priority as the reference to derive its transmission timing”); and 
means for communicating with one or more UEs based on synchronizing with the selected synchronization source (Middle of page 1, UE selects the synchronization reference to derive its transmission timing).

36. The apparatus of claim 35, wherein the means for selecting the synchronization sources for the UE comprises: 
means for determining, for the first synchronization source, a first value of a power parameter (Section 2. Discussion on page 2, “[t]he UEs search for available synchronization sources, measure their respective S-RSRP, and choose their SyncRef according to the synchronization procedure”); 
means for determining, for the second synchronization source, a second value of the power parameter (Section 2. Discussion on page 2, “[t]he UEs search for available synchronization sources, measure their respective S-RSRP, and choose their SyncRef according to the synchronization procedure”); and 
means for selecting the first synchronization source or the second synchronization source as a synchronization source for the UE based at least in part on the determined first priority, the determined second priority, the determined first value, and the determined second value (Section 2. Discussion on page 2, “[f]or a synchronization reference to be considered as valid by a UE, the UE must be able of determining the SLSS ID and of decoding the MIB-SL information, and the associated S-RSRP measurement should be above a certain threshold. After having identified and ranked the available valid synchronization references, the UE synchronizes to the synchronization reference with the strongest S-RSRP from the highest priority group”).

37. The apparatus of claim 35, further comprising: 
means for receiving, from the first synchronization source, synchronization information associated with the one or more synchronization signals of the first kind (Section 2. Discussion on page 2, where SLSS ID is sidelink synchronization signal identification); and 
means for determining whether the first synchronization source is connected to a global navigation satellite system based at least in part on the received synchronization information, wherein the first priority for the first synchronization source is determined based at least in part on whether the first synchronization source is connected to the global navigation satellite system (Table on pages 1-2 listing priorities P0-P3, where P0/P1/P2 are priorities associated with GNSS).

38. The apparatus of claim 35, further comprising: 
means for receiving, from the second synchronization source, a synchronization state indication associated with the one or more synchronization signals of the second kind (Table on pages 1-2 listing priorities P0-P3, where each Px provides a synchronization state indication of connection to GNSS); and 
means for determining whether the second synchronization source is connected to a global navigation satellite system based at least in part on the received synchronization state indication, wherein the second priority for the second synchronization source is based at least in part on whether the second synchronization source is connected to the global navigation satellite system (Table on pages 1-2 listing priorities P0-P3, where P0/P1/P2 are priorities associated with GNSS and P3 is not connected with GNSS).

39. The apparatus of claim 35, wherein the means for selecting the first synchronization source or the second synchronization source further comprises: 
means for identifying that the determined first priority is a same priority as the determined second priority; and 
means for selecting the first synchronization source or the second synchronization source based at least in part on a tie-breaking rule (Page 3, tie-breaking rules in “Proposal 3: When there are two or more sync references of the same priority available during re-synchronization process:...”).

40. The apparatus of claim 35, wherein the determined second priority is higher than the determined first priority, the apparatus further comprising: 
means for determining a value of a power parameter for the second synchronization source (Section 2. Discussion on page 2 where RSRP is reference signal received power); and 
means for comparing the determined value of the power parameter to a threshold value (Section 2. Discussion on page 2, “[f]or a synchronization reference to be considered as valid by a UE, the UE must be able of determining the SLSS ID and of decoding the MIB-SL information, and the associated S-RSRP measurement should be above a certain threshold”).

42.  The apparatus of claim 35, wherein:
the one or more synchronization signals of the first kind comprise a sidelink synchronization signal or a demodulation reference signal; and 
the one or more synchronization signals of the second kind comprise a different one of the sidelink synchronization signal or the demodulation reference signal (Top of page 2, “[t]his RS is not a standalone RS and not part of SLSS, “ where SLSS is sidelink synchronization signal; and “[w]hether this RS is DMRS or other RS”).
	
	43.  The apparatus of claim 35, wherein:
the first synchronization source comprises a first UE; and
the second synchronization source comprises a second UE (On page 4, Figure 2 shows synchronization sources to be vehicular UEs).

44. A non-transitory computer-readable medium storing code for wireless communications at a user equipment (UE), the code comprising instructions executable by a processor to: 
transmit, to a first synchronization source and a second synchronization source, an indication of a UE capability for the UE to support one or more synchronization signals of a first kind and one or more synchronization signals of a second kind (Nguyen teaches transmitting the synchronization capability of the UE to the source, wherein it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the UE synchronization capability to the various sources in Mitsubishi in order for the sources to provide the synchronization signals toward the UE) ;
receive, from the first synchronization source, one or more synchronization signals of the first kind (Middle of page 1, “For the SL synchronization procedure, each type of synchronization reference has a respective sync priority”); 
receive, from the second synchronization source, one or more synchronization signals of the second kind (Middle of page 1, “For the SL synchronization procedure, each type of synchronization reference has a respective sync priority”); 
determine a first priority for the first synchronization source based at least in part on the one or more synchronization signals of the first kind and a second priority for the second synchronization source based at least in part on the one or more synchronization signals of the second kind (Table on pages 1-2 listing priorities P0-P3/P0-P6); 
select the first synchronization source or the second synchronization source as a synchronization source for the UE based at least in part on the determined first priority and the determined second priority (Middle of page 1, “For the SL synchronization procedure, among the available references, a UE selects the synchronization reference with the highest priority as the reference to derive its transmission timing”); and 
communicate with one or more UEs based on synchronizing with the selected synchronization source (Middle of page 1, UE selects the synchronization reference to derive its transmission timing).

45. (New) The method of claim 1, wherein: 
the first synchronization source is connected indirectly to a global navigation satellite system and uses a sidelink synchronization signal block synchronization procedure (Mitsubishi’s table on pages 1-2, column 1, P2: the following UE has the same priority: UE indirectly synchronized to GNSS); and 
the second synchronization source is connected directly to the global navigation satellite system and uses a non-sidelink synchronization signal block synchronization procedure (Mitsubishi’s table on pages 1-2, column 1, P1: the following UE has the same priority: UE directly synchronized to GNSS).

46. (New) The method of claim 45, wherein selecting the first synchronization source or the second synchronization source comprises: 
determining that the first synchronization source is indirectly connected to the global navigation satellite system based at least in part on a sidelink synchronization signal identifier (Mitsubishi uses the SLSS ID to identify the synchronization references in section 2. Discussion on page 2, second paragraph where the directly connected and indirectly connected UEs are distinguishable in the table on pages 1-2, column 1); and 
determining that the first synchronization source is indirectly connected to the global navigation satellite system based at least in part on a media access control control element (Obvious to transmit control information such as whether the GSNN is indirectly connected in a media access control element for the reason that a skilled artisan would have been motivated by the intended use of the media access control element is to transmit control information).
	
Claims 5, 16, 22 and 33  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi (R1-1907025) and Nguyen et al, as applied the claims above, and further in view of Wakabayashi et al. (US 2018/0199298 A1).

            With respect to the claims, references to the prior art appear in parenthesis.
Claims
5. The method of claim 4, wherein the synchronization information of the one or more synchronization signals of the first kind comprises a primary synchronization signal identification, a secondary synchronization signal identification, in-coverage information in a physical sidelink broadcast channel signal, resources on which the one or more synchronization signals of the first kind are received, or a combination thereof (Obvious for the SLSS ID in Mitsubishi to be associated with a primary synchronization signal ID or secondary synchronization signal since Wakabayashi teaches that the sidelink synchronization signal (SLSS) comprises a PSSS and SSSS on a PSBCH in paragraph 0060 ).

16. The method of claim 15, wherein the sidelink synchronization signal comprises a primary synchronization signal, a secondary synchronization signal, and a physical sidelink broadcast channel signal (Wakabayashi teaches that the sidelink synchronization signal comprises a PSSS and SSSS on a PSBCH in paragraph 0060).

22. The apparatus of claim 21, wherein the synchronization information of the one or more synchronization signals of the first kind comprises a primary synchronization signal identification, a secondary synchronization signal identification, in-coverage information in a physical sidelink broadcast channel signal, resources on which the one or more synchronization signals of the first kind are received, or a combination thereof (Obvious for the SLSS ID in Mitsubishi to be associated with a primary synchronization signal ID or secondary synchronization signal since Wakabayashi teaches that the sidelink synchronization signal (SLSS) comprises a PSSS and SSSS on a PSBCH in paragraph 0060 ).

33. The apparatus of claim 32, wherein the sidelink synchronization signal comprises a primary synchronization signal, a secondary synchronization signal, and a physical sidelink broadcast channel signal (Wakabayashi teaches that the sidelink synchronization signal comprises a PSSS and SSSS on a PSBCH in paragraph 0060). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        October 22, 2021